department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p uilc internal_revenue_service national_office field_service_advice memorandum for regional_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject reserve for unpaid_losses this field_service_advice responds to your memoranda dated date and date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer state a year year year year year year year year date date b c dollar_figurea dollar_figureb dollar_figurec d e issue dollar_figure dollar_figure dollar_figure whether taxpayer’s reserve for unpaid_losses was fair and reasonable for purposes of sec_1_832-4 conclusions we suggest additional factual development as set forth infra facts taxpayer is an issuer of medical malpractice insurance and has only written policies in state a since its incorporation in year taxpayer has primarily issued policies on a claims made basis although it has also written an insignificant amount of occurrence based policies taxpayer characterizes claims as either formal or informal a formal claim occurs when a claim is filed by a person alleging injury or when a lawsuit is filed while an informal claim occurs when an insured physician reports an incident to taxpayer that the physician suspects may eventually result in a medical malpractice claim for book purposes taxpayer establishes a case basis reserve whenever it receives either a formal or informal claim state a has a mandatory excess medical malpractice insurance carrier excess carrier taxpayer’s losses were limited to dollar_figurea per occurrence for occurrences prior to date year dollar_figureb per occurrence for occurrences between to date year and date year and dollar_figurec per occurrence for occurrences after date year the excess carrier paid for losses above those limits at the end of each calendar_year taxpayer in consultation with b an independent actuarial firm and c an independent accounting firm computed taxpayer’s loss_reserves for that year b calculated five point estimates of loss_reserves on the under a claims-made policy the insurer only provides coverage for claims filed during the policy year regardless of when the underlying loss event occurred in contrast under an occurrence-based policy the insurer only provides coverage for loss events that occurred during the policy period regardless of when the injury is discovered or the claim is made basis of five different actuarial methods b then provided taxpayer with a range estimate comprised of the highest and lowest of the five point estimates in determining the range however b did not give weight to any particular method which was most likely to predict the actual reserves needed nevertheless b refined its range estimates by taking into account the limitations of taxpayer’s exposure due to the coverage provided by the excess carrier b then produced a final recommended point estimate final estimate the loss_reserves reflected on taxpayer’s annual_statement sec_2 and tax returns for years and the taxable years in issue are approximately d higher than the final estimate recommended by b taxpayer explains that its claimed loss_reserves exceeded b’s final estimate due to qualitative risk factors apart from briefly listing these factors taxpayer has not provided any information regarding the manner in which it used these factors to calculate the estimate reflected on its tax returns and annual statements upon examination of taxpayer’s returns for years and the service determined that taxpayer’s loss_reserves were excessive the service determined that the proper level of taxpayer’s reserves for years and was an amount that was lower than both the amounts reflected on taxpayer’s returns and b’s final estimate the service based its determination on the application of a software program developed by a large accounting firm and on an analysis of taxpayer’s weakening of its reserves for year sec_4 through law and analysis property and casualty insurers must include in gross_income the amount of their underwriting_income as provided in sec_832 computed on the basis of the underwriting and investment exhibit of the naic annual_statement sec_832 sec_832 defines the term underwriting_income as the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred with respect to the term losses_incurred sec_832 provides that a property and casualty insurance_company is entitled to reduce gross_income for the taxable_year to the extent that its estimated unpaid_losses exceed its estimated unpaid_losses for the previous taxable_year conversely sec_832 provides that the term annual_statement refers to the statement developed by the national association of insurance commissioners naic through which an insurance_company as required by the state insurance departments where the insurer is authorized to transact business furnishes information concerning its financial condition and affairs we assume that taxpayer’s reserves for tax purposes were discounted in accordance with sec_846 a property and casualty insurance_company must increase gross_income for the taxable_year to the extent that its estimated unpaid_losses are less than its estimated unpaid_losses with respect to the previous taxable_year the deduction for unpaid_losses is not subject_to cash or accrual accounting rules 481_us_239 rather unpaid_losses are an estimate made at the close of the taxable_year of the insurer’s liability for claims that it will be required to pay in future years 65_tc_897 affd on another issue 571_f2d_514 10th cir although unpaid_losses are an estimate a taxpayer’s determination of unpaid_losses at the close of each year must comprise only actual unpaid_losses as nearly as it is possible to ascertain them sec_1_832-4 sec_1_832-4 further provides every insurance_company to which this section applies must be prepared to establish to the satisfaction of the district_director that the part of the deduction for losses_incurred which represents unpaid_losses at the close of the taxable_year comprises only actual unpaid_losses these losses must be stated in amounts which based upon the facts in each case and the company’s experience in similar cases represent a fair and reasonable estimate of the amount the company will be required to pay amounts included in or added to the estimates of unpaid_losses which in the opinion of the district_director are in excess of a fair and reasonable estimate will be disallowed as a deduction the district_director may require any insurance_company to submit such detailed information with respect to its actual experience as is deemed necessary to establish the reasonableness of the deduction for losses_incurred whether a taxpayer’s estimate of unpaid_losses is fair and reasonable is essentially a valuation issue and a question of fact 69_tc_260 affd 598_f2d_1211 1st cir utah medical ins ass’n v commissioner tcmemo_1998_458 a recent tax_court opinion utah medical supra addressed whether a taxpayer’s loss_reserves were fair and reasonable for purposes of sec_1_832-4 in that case the taxpayer was a medical malpractice insurer the taxpayer’s actuary suggested that the taxpayer set_aside loss_reserves within a particular range for since an unpaid loss reserve can only be comprised of actual losses a taxpayer cannot establish reserves unless the underlying loss event has occurred see 88_tc_1050 estimated reserve for anticipated future loss events is not allowable both of the taxable years at issue in the case and for the four preceding years the taxpayer chose reserve estimates at the high end of its actuary’s suggested range the service argued that for tax purposes the mid-point of an actuarially sound range was the only fair and reasonable estimate the service also argued that the taxpayer by choosing reserves at the high end of its actuary’s estimated range for six consecutive years calculated reserves which were inherently improbable and unreasonable moreover the service argued that the taxpayer should have realized during the taxable years in issue that its methodology was resulting in excessive reserves and should have adjusted its reserves accordingly the court in a factually-based opinion concluded that the taxpayer’s reserves were fair and reasonable the court reasoned that the taxpayer’s actuary calculated the taxpayer’s reserves by consistently using recognized actuarial methods the court explained that there was no authority for the service’s assertion that the taxpayer was required to chose the mid-point of its actuary’s range each point in the range was reasonable in doing so the court noted that the following factors warranted a large actuarial range a the taxpayer was a modestly-capitalized single line insurer b the average cost of each claim was high and there were relatively few claims and c medical malpractice insurance is volatile and long-tailed furthermore the court rejected the service’s argument that the taxpayer should have reduced its reserves during the years in issue since its reserves for prior years were consistently overstated in so doing the court noted that the reserve estimates were reasonable at the time that they were made because the frequency and severity of claims was beginning to increase in addition the court explained that although insurers receive tax advantages for increasing their loss_reserves additions to loss_reserves typically hinder competitiveness by requiring higher premiums and the reduction in surplus caused by increases in loss_reserves invite state regulators to limit the company’s ability to write additional premiums case development hazards and other consideration sec_5 the court concluded that the method employed by the service’s expert was reasonable as well however the court explained that since there is no requirement under sec_1_832-4 that a taxpayer’s method be more reasonable than the service’s the taxpayer complied with the requirements of the regulation in addition the service has recently litigated a tax_court case involving minnesota lawyers mutual ins co tax_court docket no opinion is issued in that case we will notify you if an lastly we have reviewed charts ii-a through ii-d regarding the degree to which taxpayer weakened its reserves these charts however do not reflect taxpayer’s paid losses with respect to each such year when a taxpayer establishes an unpaid loss reserve for a particular year that reserve is typically reduced as claims are eventually paid we assume that taxpayer in this case reduced its unpaid loss reserve beyond the amount by which claims were paid nevertheless we suggest that you confirm that the weakening reflected in the charts does not merely reflect the general reduction of an unpaid loss reserve as losses are paid please call if you have any further questions deborah a butler assitant chief consel field service by joel e helke chief cc dom fs fi p field service division
